Citation Nr: 0517911	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating greater than 
30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945.  He received numerous service awards including the 
Purple Heart and his military occupational specialty was 
rifleman.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified before the RO in October 1999 and 
before the undersigned at a Travel Board hearing in March 
2003.  Transcripts of these hearings have been associated 
with the claims folder.  This claim was previously before the 
Board in July 2003 and was remanded for further development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran does not have residuals of frostbite that had 
their onset during active duty or that are otherwise related 
to his service.

3.  The veteran's tinnitus was not exhibited during service 
and is not otherwise related to active duty.

4.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including  depressed mood, difficulty falling asleep and 
staying asleep, irritability, temper, difficulty 
concentrating, forgetfulness, flashbacks, and crying spells.

CONCLUSION OF LAW

1.  Chronic residuals of frostbite were not incurred or 
aggravated in service and are not otherwise related to 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  The veteran's tinnitus was not incurred or aggravated in 
service and is not otherwise related to service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  The criteria for a disability rating disability in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
October 2002 and February 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the February 2000 SOC.  

Finally, with respect to element (4), the Board notes that 
the February 2004 letter specifically informed the veteran 
that it was necessary to send any evidence to VA in his 
possession that pertains to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1998.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in 2002 and 2004 were not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and additional SSOCs was provided to 
the veteran in October 2002 and March 2005.

The claims folder contains all available service medical 
records, private medical records, and VA medical records.  
The RO attempted to obtain a complete copy of the veteran's 
service medical records, but an October 1990 response to 
inquiries for such records indicate that the veteran's 
service medical records are missing and that the case is 
probably fire- related, referring to a 1973 fire at the 
National Personnel Records Center.  The Board notes that in a 
case where the service medical records are presumed 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions, and to consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria 


for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).  A request for an increased rating is 
to be reviewed in light of the entire relevant medical 
history.  See generally 38 C.F.R. § 4.1 (2004); Payton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

	1.  Service Connection for Residuals of Frostbite

The veteran contends that service connection for residuals of 
frostbite of the hands and feet is warranted.  He essentially 
argues that he developed frostbite during his service 
throughout the winter of 1944 in the Ardennes Mountains in 
Germany.  During the March 2003 Board hearing the veteran 
testified that he was forced to sleep in foxholes that winter 
with temperatures ranging from 20 to 30 degrees below.  He 
also testified that he did not seek treatment for this 
condition during service.   

Initially, the Board notes that there is no evidence of a 
disorder of the hands or feet.  An August 1998 VA X-ray 
examination shows normal feet and there is no indication in 
the veteran's available medical records of a disorder of the 
hands.  As was stated earlier, current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.   

Furthermore, there is no evidence that the veteran suffered 
from frostbite during service.  As was stated earlier, the 
veteran's service medical records are unavailable and were 
most probably destroyed during the 1973 fire.  Moreover, the 
veteran testified that he did not seek treatment for 
frostbite during service and further testified that the first 
time he was treated for hand and feet disorders was only two 
to three years before the March 2003 Board hearing.  The 
veteran's claim for service connection implicitly includes 
the assertion that he currently suffers from residuals of 
frostbite, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.



2.	Service Connection for Tinnitus

The veteran also contends that service connection for 
tinnitus is warranted.  He essentially argues that as a 
combat veteran he was exposed to various loud noises.  
Initially, the Board notes that there is evidence of a 
diagnosis of tinnitus.  However, there is no connection shown 
between the veteran's tinnitus and his military service.  As 
was stated earlier, the veteran's service medical records are 
unavailable and were most probably destroyed during the 1973 
fire.  Also, the record lacks any competent evidence 
connecting the tinnitus to service.  In fact, during the 
October 1999 RO hearing, the veteran testified that he first 
experienced tinnitus approximately 20 to 30 years after 
service.  Furthermore, a VA examiner in November 2004 opined 
that the veteran's tinnitus was not related to military noise 
exposure, as it reportedly began in 1994, which was long 
after he was active in service.  

The veteran's claim for service connection implicitly 
includes the assertion that his tinnitus is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between his heart disorder and its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  As there is no evidence that the veteran's tinnitus 
is related to service his claim for service connection must 
be denied.  38 U.S.C.A. § 5107(b).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82  
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  

In this case, while it may be conceded that the veteran was 
exposed to cold injury and acoustic trauma in service, a 
clear preponderance of the evidence fails to demonstrate 
current residuals of frostbite or an etiological relationship 
between service and current findings of tinnitus.  

3.	Increased Rating for PTSD

Finally, the veteran contends that his service-connected PTSD 
is more disabling than currently evaluated.  The veteran's 
PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under that code, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the level of severity of the veteran's 
PTSD includes September 1998 and November 2004 VA psychiatric 
examinations.  During the September 1998 examination the 
veteran reported being married twice.  His first wife died in 
1975 and he re-married a British woman for immigration 
purposes.  At the time of this examination the veteran was 
entering divorce proceedings with this second wife.  He has 
one adult daughter from his first marriage.  Over the years 
the veteran worked in a foundry, then in a steel factory, 
then his wife became sick and they were advised to move to 
Florida.  In Florida he worked construction until one year 
prior to the 1998 examination.  At the time of the 
examination he was on social security pension.  The veteran 
reportedly lived alone and denied substance abuse.  He also 
denied delusions or hallucinations.  The veteran stated that 
he regularly attended church and occasionally attended 
meetings of the American Legion, of which he is a member.         

On behavioral observation, the examiner reported that the 
veteran was alert and cooperative.  His sensorium was clear 
and there was no sign of organic brain damage or psychosis.  
Based on testing at the time of this examination the 
veteran's memory appeared to be adequate.  His affect was 
appropriate (slightly depressed).  No delusions or 
hallucinations were reported and the veteran denied any 
suicidal ideation.  The veteran complained of flashbacks 
regarding his combat experience.  The veteran also reported 
symptoms of increased arousal to include difficulty falling 
asleep and staying asleep, irritability, temper, and 
difficulty concentrating.  The examiner diagnosed the veteran 
with PTSD and assigned a GAF score of 60, of which PTSD alone 
would amount to a GAF of 70.

During the November 2004 VA examination the veteran reported 
that he had divorced his second wife and was currently living 
with his daughter in Ohio.  He stated that he was thinking 
about spending the winter with his youngest brother in 
California.  The veteran complained of forgetfulness, spells 
of depression which occur about once a week and are described 
as feelings of sadness.  He denied feelings of worthlessness, 
hopelessness, or thoughts about death.  The veteran reported 
depression being a problem for about 12 years, which he 
attributed to being lonely.  He stated that he was feeling 
much better now that he was living with his daughter.  The 
veteran also reported difficulty with falling and staying 
asleep but stated his energy level and appetite were good.  

It was noted that the veteran enjoyed going to a coffee shop 
in the morning and talking to people.  He stated that he was 
writing the history of his life, which required and hour to 
an hour and a half each day.  The veteran also reported that 
he enjoyed walking around the neighborhood.        

On behavioral observation, the examiner reported that the 
veteran was alert, fully oriented, pleasant, and cooperative.  
He came to the interview independently and on time.  The 
veteran's speech was clear and fluent.  His thoughts were 
generally sequential and relevant to the topic at hand, 
although, some tangential thinking was evident at times.  
There was no evidence of psychotic features.  His mood was 
dysphoric and his affect full.  The veteran displayed several 
episodes of tearfulness, especially when describing his World 
War II experiences and his feelings about the current war.  
Insight and judgment appeared fair.  There was no evidence of 
suicidal thinking or thoughts about hurting others.  The 
examiner continued the veteran's diagnosis of PTSD and 
assigned a GAF score of 55.    

The veteran testified before the RO in an October 1999 
hearing and the undersigned at a Travel Board hearing in 
March 2003.  He reported suffering from symptoms such as 
nightmares, irritability, and anger.  During the March 2003 
hearing the veteran testified that his PTSD disorder had 
become less debilitating due to VA outpatient treatment which 
has taught the veteran to better handle his issues.    

Also of record are VA outpatient treatment notes dated from 
September 1997 through March 2004.  These records reflect 
treatment for the veteran's various medical problems, 
including PTSD.

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's PTSD does not meet the 
criteria for at least the next higher, 50 percent, 
evaluation.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity; however, the veteran has not been found to 
have such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; or difficulty in understanding complex 
commands.  The veteran has also not been shown to have any 
significant impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

The veteran maintained a significant marriage with his wife 
until the time of her death in 1975.  He also maintains a 
significant relationship with his daughter enjoys talking to 
people at a coffee shop and walking around the neighborhood, 
and is currently preoccupied with writing the story of his 
life.  As for industrial impairment, the veteran retired from 
his job in construction approximately 8 years ago due to his 
age and not due to his PTSD.  

While the veteran has experienced depressed mood, sleep 
disturbance, flashbacks, forgetfulness, and irritability, 
such disturbances are more characteristic of the criteria for 
the 30 percent rating.  As the criteria for the next higher, 
50 percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 30 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD, standing alone, causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of no more than 30 percent for the 
veteran's PTSD.


ORDER

Service connection for residuals of frostbite is denied.

Service connection for tinnitus is denied.

An initial disability rating greater than 30 percent for PTSD 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


